Citation Nr: 0903589	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-34 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, to include service in country in Vietnam.  The veteran 
received the Combat Infantryman Badge for his service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In September 2006, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

When the case was last before the Board in June 2007, the 
claim was reopened and then it was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's June 2007 remand, the veteran 
underwent a VA examination in August 2007.  The VA examiner 
determined that neither the veteran's psoriasis nor his 
seborrheic dermatitis was likely etiologically related to his 
period of military service.  However, the examiner indicated 
that the claims file was unavailable for review.  Thereafter, 
in August 2008 another VA examiner submitted an additional 
report indicating that she had reviewed to claims file to 
correct that oversight in the August 2007 examination.  
However, the 2008 examiner did not provide any opinion 
regarding the relationship between the veteran's current skin 
condition and the rash noted in service.

Neither VA examiner made reference to the veteran's service 
treatment records, to include the April 1968 notation that 
appears to contain a diagnosis of psoriasis, and reflects 
objective findings of a papulo squamous rash of the penis and 
pitting fingernails.  Thus, remand is required to obtain an 
opinion as to whether the rash treated in service as likely 
as not represents the onset of his psoriasis, or whether it 
is otherwise related to service.  Such opinion should be 
requested from a dermatologist.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the veteran's VA 
dermatology treatment records dating since 
August 2007.

2.  Forward the veteran's claims file to a 
VA dermatologist for review.  Following 
review of the claims file, to specifically 
include the April 1968 service treatment 
record, the examiner should provide an 
opinion as to whether the veteran's 
currently diagnosed psoriasis as likely as 
not (50 percent probability or greater) 
had its onset during service or is 
otherwise related to military service.  If 
the examiner cannot answer the question 
without a current physical examination, 
one should be scheduled.  The examiner 
should set forth the rationale for all 
opinions expressed and conclusions 
reached.  

3.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the mattes the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




